The judgment of the court was pronounced by
Slidell, J.
Under the authority of several decisions cited by the district judge, he properly decreed the ownership of two-sixths of the land to be in the plaintiffs.
*57The court below properly refused to decree a partition, because-all the proprietors were not represented in the cause. If the share of Watts has been divested and has passed to the plaintiff, the fact should have been shown. The testimony is loose and unsatisfactory on the subject of rent. That matter will be open to examination when the parties come to a partition.

Judgment affirmed j